                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 1 of 12




                                       1 Robert Salgado (SBN 297391)
                                         DAVIS & NORRIS, LLP
                                       2 5755 Oberlin Dr. Suite 301
                                         San Diego, CA 92121
                                       3
                                         Phone: 858-333-4103
                                       4 Fax Number: 205-930-9989
                                         Email: rsalgado@davisnorris.com
                                       5
                                         Dargan Ware (SBN 329215)
                                       6 John E. Norris (pro hac vice anticipated)
                                         Andrew Wheeler-Berliner (SBN 290495)
                                       7
                                         DAVIS & NORRIS, LLP
                                       8 2154 Highland Avenue South
                                         Birmingham, Alabama 35205
                                       9 Telephone; 205.930.9900
                                         dware@davisnorris.com
                                      10 jnorris@davisnorris.com

                                      11 andrew@davisnorris.com
Tel: 858-333-4103 Fax: 205-930-9989




                                      12
5755 Oberlin Drive, Suite 301




                                      13

                                      14                              UNITED STATES DISTRICT COURT
Davis and Norris, LLP.

San Diego, CA 92121




                                      15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                      16

                                      17 ADRIENNE FRASER, CODEY DeNOYELLES,      ) Case No.:
                                         CHEVALIA MORGAN, CAROLYN                )
                                      18 FLOWERS, PETRINA FENNELL, JILL          ) CLASS ACTION COMPLAINT FOR
                                         MAYER, KAT HALL, EUGENE F. ELANDER,     )
                                      19 IRIS DELGADO, and CHRISTA RODRIGUEZ     )    1. Violations of Cal. Penal Code § 396;
                                                                Plaintiff(s),    )    2. Violation of the Unfair Business
                                      20
                                                                                 )        Practices (Cal. Bus. And Prof. Code §
                                      21        vs.                              )        17200 et seq.)
                                                                                 )
                                      22   CAL-MAINE FOODS, INC., ROSE ACRE      )
                                           FARMS, INC., MICHAEL FOODS, INC.,
                                                                                 ) April 20, 2020
                                      23   HILLANDALE FARMS, TRILLIUM FARM
                                           HOLDINGS, LLC., REMBRANDT             )
                                           ENTERPRISES, INC., HICKMAN’S EGG      )
                                      24
                                           RANCH, INC., DAYBREAK FOODS, INC.,    )
                                      25   WEAVER BROS., INC., PRAIRIE STAR      )
                                           FARMS, LLC., SPARBOE FOODS CORP.,     )
                                      26   HERBRUCK’S POULTRY RANCH, INC.,       )
                                           WABASH VALLEY PRODUCE, INC.,
                                           CENTRUM VALLEY FARMS, L.P., OPAL      )
                                      27                                         )
                                           FOODS, LLC., WHOLE FOODS MARKET
                                      28   GROUP, INC., COSTCO WHOLESALE CORP., )
                                           RALEY’S, STATER BROS. HOLDINGS, INC., )
                                                                                       -1-
                                                                             CLASS ACTION COMPLAINT
                                                 Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 2 of 12




                                       1 WAL-MART STORES, INC., AMAZON.COM,                     )
                                         INC., SAVE MART SUPERMARKETS,                          )
                                       2 ALBERTSON’S COMPANIES, INC., TRADER                    )
                                         JOE’S CO., THE KROGER CO., WINCO                       )
                                       3 HOLDINGS, INC.
                                                                                                )
                                       4                                                        )
                                                                      Defendant(s).             )
                                       5                                                        )
                                       6

                                       7                                              INTRODUCTION

                                       8           1.     This California class action concerns the despicable and illegal practice of price-

                                       9 gouging of essential groceries, specifically eggs, in the midst of the ongoing and unprecedented

                                      10 pandemic. Plaintiffs and the class they seek to represent bought grossly marked-up eggs through the

                                      11 supply chain created by the defendants, which includes producers, wholesalers, and retailers. Because
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 consumers such as plaintiffs lack access to information about which of the defendants, or all of them,

                                      13 participated in the price-gouging resulting in a near-tripling of egg prices in the past 30 days, plaintiffs
5755 Oberlin Drive, Suite 301




                                      14 have sued all the defendants in the alternative. Plaintiffs cannot assert that every defendant engaged
Davis and Norris, LLP.

San Diego, CA 92121




                                      15 in price-gouging, but plaintiffs can and do assert that some or all of these defendants illegally marked

                                      16 up egg prices following the Governor’s declaration of an emergency in violation of California law.

                                      17           2.     The world is in the midst of a global pandemic involving a novel coronavirus called

                                      18 COVID-19 that causes an often severe and sometimes fatal respiratory infection. The outbreak

                                      19 originated in December, 2019, in Wuhan, Hubei Province, China, and in short order the local

                                      20 epidemic spread globally and was deemed a pandemic by the World Health Organization in March,

                                      21 2020.

                                      22           2.     The first reported case of COVID-19 in the United States was diagnosed in

                                      23 Washington state in late January, 2020. The case involved a man who had recently travelled to the

                                      24 epicenter of the outbreak in Wuhan.

                                      25           3.     By mid-March 2020, there were reported cases in all 50 American states. The federal

                                      26 government, most states, and many local governments called for stay-at-home and social distancing

                                      27 measures designed to slow the spread of the disease. California’s Governor, Gavin Newsom, declared

                                      28 a state of emergency in this state on March 4, 2020. As of the writing of this complaint, the vast

                                                                                           -2-
                                                                                 CLASS ACTION COMPLAINT
                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 3 of 12




                                       1 majority of Americans are subject to these measures. Even in areas not subject to government-

                                       2 mandated stay-at-home orders, most people are voluntarily staying at home except to shop for

                                       3 necessities and to go to work in “essential” occupations such as healthcare and food sales and delivery

                                       4 services. The undersigned counsel writing this complaint is doing so from his home office.

                                       5          4.     The economic effect of the government-mandated and voluntary measures to combat

                                       6 the pandemic has been extreme. Many are out of work. Many have had their wages and salaries

                                       7 reduced. Bars and restaurants have been mostly closed for weeks, some remaining open but limiting

                                       8 themselves to curbside delivery and home delivery, and it is predicted many will never re-open.

                                       9 Professional and college sports seasons have been canceled altogether, throwing many out of work.

                                      10 Schools, colleges, and universities are now limited to online classes. Those in the business of putting

                                      11 on concerts, plays, and other forms of entertainment are idle as public gatherings have been banned.
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 All casinos are closed, throwing many more out of work. Hollywood Boulevard, Rodeo Drive, and
5755 Oberlin Drive, Suite 301




                                      13 Haight-Asbury are all deserted. Oil prices are at their lowest point in decades. The stock market is in

                                      14 freefall.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          5.     As in any time of economic turmoil, there are those who seek to profit from the misery

                                      16 of millions. Defendants, who are producers, wholesalers, and retailers of eggs, comprise one such set

                                      17 of actors seeking to unfairly profit from the increased consumer demand for eggs in the midst of the

                                      18 ongoing crisis. Again, because it is impossible for consumers such as plaintiffs to obtain information

                                      19 concerning the secretive process of price-setting, this lawsuit does not assert that each and every

                                      20 defendant engaged in price-gouging. Rather, plaintiffs assert that, at a minimum, some of these

                                      21 defendants did so. This pleading in the alternative is specifically authorized by Rule 20(2)(A) of the

                                      22 Federal Rules of Civil Procedure.

                                      23          6.     The price of eggs nearly tripled between the onset of the COVID-19 pandemic and the

                                      24 end of March. Egg prices have remained much more than ten percent higher than they were prior to

                                      25 the declaration of emergency.

                                      26          7.     Some or all of the defendants are engaging in price-gouging prohibited by California

                                      27 law. Plaintiffs allege this because of the undeniable fact that egg prices nearly tripled after the

                                      28 emergency declaration.

                                                                                         -3-
                                                                               CLASS ACTION COMPLAINT
                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 4 of 12




                                       1                                              PARTIES

                                       2         8.      Plaintiff Codey DeNoyelles purchased eggs at a store owned or operated by defendant

                                       3 Raley’s and defendant Costco Wholesale Corp. at a grossly inflated price after the declaration of

                                       4 emergency by Governor Newsom.

                                       5         9.      Plaintiff Adrienne Fraser purchased eggs at a store owned by defendant Whole Foods

                                       6 Market Group, Inc., and ordered eggs from defendant Amazon.com, Inc., at a grossly inflated price

                                       7 after the declaration of emergency by Governor Newsom.

                                       8         10.     Plaintiff Chevalia Morgan purchased eggs at a store owned or operated by defendant

                                       9 Walmart Stores, Inc. at a grossly inflated price after the declaration of emergency by Governor

                                      10 Newsom.

                                      11         11.     Plaintiff Carolyn Flowers purchased eggs at a store owned or operated by defendant
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 Save Mart Supermarkets at a grossly inflated price after the declaration of emergency by Governor
5755 Oberlin Drive, Suite 301




                                      13 Newsom.

                                      14         12.     Plaintiff Petrina Fennell purchased eggs at a store owned or operated by defendant
Davis and Norris, LLP.

San Diego, CA 92121




                                      15 Grocery Outlet, Inc. at a grossly inflated price after the declaration of emergency by Governor

                                      16 Newsom.

                                      17         13.     Plaintiff Jill Mayer purchased eggs at a store owned or operated by defendant

                                      18 Albertson’s Companies, Inc. at a grossly inflated price after the declaration of emergency by

                                      19 Governor Newsom.

                                      20         14.     Plaintiff Kat Hall purchased eggs at a store owned or operated by defendant

                                      21 Albertson’s Companies, Inc. at a grossly inflated price after the declaration of emergency by

                                      22 Governor Newsom.

                                      23         15.     Plaintiff Eugene F. Elander purchased eggs at stores owned or operated by defendant

                                      24 Trader Joe’s Co. and defendant The Kroger Co. at a grossly inflated price after the declaration of

                                      25 emergency by Governor Newsom.

                                      26         16.     Plaintiff Iris Delgado purchased eggs at a store owned or operated by defendant

                                      27 WinCo Holdings, Inc. at a grossly inflated price after the declaration of emergency by Governor

                                      28 Newsom.

                                                                                       -4-
                                                                             CLASS ACTION COMPLAINT
                                                 Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 5 of 12




                                       1          17.     Plaintiff Christa Rodriguez purchased eggs at a store owned or operated by defendant

                                       2 Stater Bros. Holdings, Inc., at a grossly inflated price after the declaration of emergency by Governor

                                       3 Newsom.

                                       4          18.     Defendant Cal-Maine Foods, Inc. is a corporation organized under the laws of

                                       5 Delaware with its principal place of business in Jackson, Mississippi. It is a corporate citizen of

                                       6 Delaware and Mississippi.

                                       7          19.     Defendant Rose Acre Farms, Inc. is a corporation organized under the laws of Indiana

                                       8 with its principal place of business in Seymour, Indiana. It is a corporate citizen of Indiana.

                                       9          20.     Defendant Michael Foods, Inc. is a corporation organized under the laws of Delaware,

                                      10 with its principal place of business in Minnetonka, Minnesota. It is a corporate citizen of Delaware

                                      11 and Minnesota.
Tel: 858-333-4103 Fax: 205-930-9989




                                      12          21.     Defendant Hillandale Farms is a corporation organized under the laws of Ohio, with
5755 Oberlin Drive, Suite 301




                                      13 its principal place of business in Newark, Ohio. It is a corporate citizen of Ohio.

                                      14          22.     Defendant Trillium Farm Holdings, LLC is an entity organized under the laws of Ohio,
Davis and Norris, LLP.

San Diego, CA 92121




                                      15 with its principal place of business in Johnstown, Ohio. It is a corporate citizen of Ohio.

                                      16          23.     Defendant Rembrandt Enterprises, Inc. is a corporation organized under the laws of

                                      17 Iowa, with its principal place of business in Spirit Lake, Iowa. It is a corporate citizen of Iowa.

                                      18          24.     Defendant Hickman’s Egg Ranch, Inc. is a corporation organized under the laws of

                                      19 Arizona, with its principal place of business in Buckeye, Arizona. It is a corporate citizen of Arizona.

                                      20          25.     Defendant Daybreak Foods, Inc. is a corporation organized under the laws of

                                      21 Wisconsin, with its principal place of business in Lake Mills, Wisconsin. It is a corporate citizen of

                                      22 Wisconsin.

                                      23          26.     Defendant Weaver Bros., Inc. is a corporation organized under the laws of Ohio, with

                                      24 its principal place of business in Versailles, Ohio. It is a corporate citizen of Ohio.

                                      25          27.     Defendant Prairie Star Farms, LLC is an entity organized under the laws of Ohio, with

                                      26 its principal place of business in New Weston, Ohio. It is a corporate citizen of Ohio.

                                      27          28.     Defendant Sparboe Foods Corp. is a corporation organized under the laws of Iowa,

                                      28 with its principal place of business in Litchfield, Minnesota. It is a corporate citizen of Iowa and

                                                                                          -5-
                                                                                CLASS ACTION COMPLAINT
                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 6 of 12




                                       1 Minnesota.

                                       2          29.     Defendant Herbruck’s Poultry Ranch, Inc. is a corporation organized under the laws

                                       3 of Michigan, with its principal place of business in Saranac, Michigan. It is a corporate citizen of

                                       4 Michigan.

                                       5          30.     Defendant Wabash Valley Produce, Inc. is a corporation organized under the laws of

                                       6 Indiana, with its principal place of business in Dubois, Indiana. It is a corporate citizen of Indiana.

                                       7          31.     Defendant Centrum Valley Farms, L.P., is an entity organized under the laws of

                                       8 Indiana, with its principal place of business in Clarion, Iowa. It is a corporate citizen of Iowa and

                                       9 Indiana.

                                      10          32.     Defendant Opal Foods, LLC is an entity organized under the laws of Delaware, with

                                      11 its principal place of business in Neosho, MO. It is a corporate citizen of Delaware and Missouri.
Tel: 858-333-4103 Fax: 205-930-9989




                                      12          33.     The defendants described in Paragraphs 18-32 are involved in egg production,
5755 Oberlin Drive, Suite 301




                                      13 distribution, and wholesale delivery, and are in the supply chain bringing eggs to market in the

                                      14 Northern District of California.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          34.     Whole Foods Market Group, Inc., is a corporation organized under the laws of

                                      16 Delaware with its principal place of business in Austin, Texas. It is a corporate citizen of Delaware

                                      17 and Texas.

                                      18          35.     Costco Wholesale Corp. is a corporation organized under the laws of Washington with

                                      19 its principal place of business in Issaquah, Washington. It is a corporate citizen of Washington.

                                      20          36.     Raley’s is a corporation organized under the laws of California, with its principal place

                                      21 of business in Sacramento, California. It is a corporate citizen of California.

                                      22          37.     Stater Bros. Holdings, Inc. is a corporation organized under the laws of California,

                                      23 with its principal place of business in San Bernardino, California. It is a corporate citizen of

                                      24 California.

                                      25          38.     Defendant Wal-Mart Stores, Inc. is a corporation organized under the laws of

                                      26 Delaware, with its principal place of business in Bentonville, Arkansas. It is a corporate citizen of

                                      27 Delaware and Arkansas.

                                      28          39.     Defendant Amazon.com, Inc., is a corporation organized under the laws of Delaware,

                                                                                          -6-
                                                                                CLASS ACTION COMPLAINT
                                                 Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 7 of 12




                                       1 with its principal place of business in Seattle, Washington. It is a corporate citizen of Delaware and

                                       2 Washington.

                                       3          40.     Defendant Save Mart Supermarkets is a corporation organized under the laws of

                                       4 California, with its principal place of business in Modesto, California. It is a corporate citizen of

                                       5 California.

                                       6          41.     Defendant Albertson’s Companies, Inc. is a corporation organized under the laws of

                                       7 Delaware, with its principal place of business in Boise, Idaho. It is a corporate citizen of Delaware

                                       8 and Idaho.

                                       9          42.     Defendant Trader Joe’s Co. is a corporation organized under the laws of California,

                                      10 with its principal place of business in Pasadena, California. It is a corporate citizen of California.

                                      11          43.     Defendant The Kroger Co. is a corporation organized under the laws of Ohio, with its
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 principal place of business in Cincinnati, Ohio. It is a corporate citizen of Ohio.
5755 Oberlin Drive, Suite 301




                                      13          44.     Defendant WinCo Holdings, Inc. is a corporation organized under the laws of Idaho,

                                      14 with its principal place of business in Boise, Idaho. It is a corporate citizen of Idaho.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          45.     The defendants described in paragraphs 34-44 are owners or operators of retail stores

                                      16 or online retailers doing business in this district.

                                      17                                      JURISDICTION AND VENUE

                                      18          46.     Jurisdiction is proper in this Court under 28 U.S.C. § 1332 because the claims in this

                                      19 case form part of a class action in which the amount in controversy exceeds the sum of $5,000,000.00

                                      20 and the members of the class include citizens of different states than some or all of the defendants.

                                      21          47.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

                                      22 portion of the events giving rise to plaintiffs’ complaint occurred in this district.

                                      23          48.     Each defendant, whether a retailer, wholesaler, or producer of eggs, is in the business

                                      24 of supplying eggs to customers in this federal district. Each defendant is part of the supply chain for

                                      25 eggs in California.

                                      26                            LEGAL FRAMEWORK AND BACKGROUND

                                      27          49.     California law makes it unlawful for any person to increase the price of a product by

                                      28 more than ten percent during a state of emergency or local emergency. Cal. Penal Code § 396. In this

                                                                                           -7-
                                                                                 CLASS ACTION COMPLAINT
                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 8 of 12




                                       1 statute, the Legislature expressed its intent “to protect citizens from excessive and unjustified

                                       2 increases in the prices charged during or shortly after a declared state of emergency or local

                                       3 emergency for goods and services that are vital and necessary for the health, safety, and welfare of

                                       4 consumers.” Id. at 396(a). Further, the California Legislature made it clear that this act should be

                                       5 interpreted liberally for the protection of consumers.

                                       6          50.    Governor Gavin Newsom declared a state of emergency due to the COVID-19

                                       7 pandemic on March 4, 2020, with a proclamation available online at https://www.gov.ca.gov/wp-

                                       8 content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf.            Governor       Newsom’s

                                       9 proclamation specifically invoked the provisions of Penal Code § 396 and extended the time period

                                      10 in which they will remain in effect until September.

                                      11          51.    Section 396 of the California Penal Code applies not only to retailers, but to
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 distributors, wholesalers, and producers as well. Attorney General Xavier Becerra made this clear in
5755 Oberlin Drive, Suite 301




                                      13 a proclamation issued March 27, 2020, available online at https://oag.ca.gov/news/press-

                                      14 releases/attorney-general-becerra-reminds-wholesalers-and-manufacturers-they-are-subject.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          52.    Section 396 explicitly states that a violation of the price-gouging statute “shall

                                      16 constitute an unlawful business practice and an act of unfair competition within the meaning of

                                      17 Section 17200 of the Business and Professions Code.” Cal. Pen. Code § 396(i). Thus, the rights and

                                      18 remedies conferred by the UCL (Bus. & Prof. Code § 17200 et seq.) are available to consumer to

                                      19 combat price gouging.

                                      20          53.    Section 396 also creates a safe harbor, but only for those sellers who price the goods

                                      21 at no more than ten percent above their own costs, plus the markup usually charged prior to the state

                                      22 of emergency. Because the price of eggs have risen more than 180% during the COVID-19

                                      23 emergency, it is clear that some or all of the defendants have raised their prices to an extent that

                                      24 violates the law.

                                      25          54.    Pursuant to Rule 20 of the Federal Rules of Civil Procedure, plaintiffs may join all

                                      26 defendants against whom they seek relief jointly, severally, or in the alternative, arising out of the

                                      27 same transaction or series of transactions. Plaintiffs’ purchases of eggs from retailers was part of a

                                      28 series of transactions that also included any other sale of the eggs that occurred between their being

                                                                                         -8-
                                                                               CLASS ACTION COMPLAINT
                                                 Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 9 of 12




                                       1 laid and their arrival at the point of retail sale. Plaintiffs seek relief in the alternative from any and all

                                       2 entities that marked up the eggs more than ten percent during the COVID-19 emergency.

                                       3                                              CLASS ALLEGATIONS

                                       4          55.     This statewide class action is maintainable against the defendants pursuant to Rule 23

                                       5 of the Federal Rules of Civil Procedure. Plaintiffs seek to represent the following class against each

                                       6 defendant:

                                       7          All consumers who purchased eggs in the state of California that were sold,

                                       8          distributed, produced, or handled by any of the defendants during the state of

                                       9          emergency declared by Governor Gavin Newsom on March 4, 2020. All employees

                                      10          of the Court and plaintiffs’ counsel are excluded.

                                      11
Tel: 858-333-4103 Fax: 205-930-9989




                                      12          56.      Because plaintiffs bring this case in the alternative against numerous individual
5755 Oberlin Drive, Suite 301




                                      13 entities involved in selling eggs in California, plaintiffs anticipate that they will seek to certify a

                                      14 number of subclasses against particular defendants.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          57.     Pursuant to Rule 23(a)(1), the class is so numerous that joinder of all class members

                                      16 is impracticable. California is the nation’s most populous state, with more than 40 million residents.

                                      17 According to the Association of California Egg Farmers, these 40 million people consume an average

                                      18 of three hundred eggs per year. http://californiaeggfarmers.org/. This translates to more than twelve

                                      19 billion eggs sold in California each year, or approximately one billion per month. The vast majority

                                      20 of these eggs are sold by the defendants named in this lawsuit, who represent XX% of the California

                                      21 grocery market, as well as the fifteen largest wholesalers of eggs in California. The number of people

                                      22 who purchased eggs during the state of emergency is far too large for practicable joinder in a single

                                      23 suit.

                                      24          58.     Pursuant to Rule 23(a)(2), this case is predominated by questions of law and fact

                                      25 common to all class members, including whether the defendants increased their price by more than

                                      26 ten percent during the COVID-19 emergency.

                                      27          59.     Pursuant to Rule 23(a)(3), the claims of the named plaintiffs are typical of those of the

                                      28 class. Every member of the class is a consumer who purchased eggs during the emergency.

                                                                                            -9-
                                                                                  CLASS ACTION COMPLAINT
                                                Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 10 of 12




                                       1          60.     Pursuant to Rule 23(a)(4), the named plaintiffs will fairly and adequately represent the

                                       2 interests of the class. The named plaintiffs have no interest adverse to the interests of absent class

                                       3 members. The named plaintiffs have hired experienced class action plaintiff lawyers as class counsel,

                                       4 who will diligently and competently represent the interests of the class.

                                       5          61.     Pursuant to Rule 23(b), questions of law and fact common to all class members

                                       6 predominate over any questions affecting only individual class members. The claims of the named

                                       7 plaintiff, like those of all class members, arise out of conduct by one or more of the defendants to

                                       8 raise the price of eggs in California, affecting all California consumers, and thus all class members,

                                       9 in the same fashion. For these reasons, a class action is far superior to other available methods of

                                      10 adjudicating this controversy. Individual lawsuits would be inefficient and duplicative by comparison.

                                      11                  COUNT ONE: VIOLATION OF THE UNFAIR COMPETITION LAW
Tel: 858-333-4103 Fax: 205-930-9989




                                      12                                    CLAIM FOR INJUNCTIVE RELIEF
5755 Oberlin Drive, Suite 301




                                      13          62.     Plaintiffs incorporate by reference the factual averments of the preceding paragraphs

                                      14 as if fully set forth herein.
Davis and Norris, LLP.

San Diego, CA 92121




                                      15          63.     The Unfair Competition Law (UCL, Cal. Bus. & Prof. Code § 17200 et seq.) prohibits

                                      16 businesses from engaging in any unlawful, unfair, or fraudulent practice.

                                      17          64.     Section 396(i) of the California Penal Code specifically makes violation of that section

                                      18 a violation of the UCL.

                                      19          65.     One or more defendants violated § 396 by unjustifiably raising the price of eggs by

                                      20 more than ten percent during the declared state of emergency.

                                      21          66.     Defendants’ violation of Penal Code Section 396 constitutes a violation of the Unfair

                                      22 Competition Law.

                                      23          67.     Each plaintiff is a person who suffered injury-in-fact, and lost money due to

                                      24 defendants’ violations of the UCL, providing standing under Section 17204 of the Business and

                                      25 Professions Code.

                                      26          68.     Plaintiffs are thus entitled to injunctive relief pursuant to Section 17203 of the

                                      27 Business and Professions Code.

                                      28          69.     Plaintiffs seek to enjoin all defendants from selling (at any level in the supply chain)

                                                                                          - 10 -
                                                                                CLASS ACTION COMPLAINT
                                               Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 11 of 12




                                       1 eggs at a price more than ten percent greater than the price of eggs prior to the declaration of

                                       2 emergency on March 4, 2020.

                                       3                  COUNT TWO: VIOLATION OF THE UNFAIR COMPETITION LAW

                                       4                                          CLAIM FOR RESTITUTION

                                       5          70.      Plaintiffs incorporate by reference and reallege all factual averments of the preceding

                                       6 paragraphs as if fully set forth herein.

                                       7          71.      As explained in Count One, the defendants violated the Unfair Competition Law by

                                       8 violating Section 396 of the California Penal Code.

                                       9          72.      This violation entitles plaintiffs and the class to restitution. See Kwikset Corp. v.

                                      10 Superior Court, 207 P.3d 20, 34 (Cal. 2009).

                                      11          73.      The measure of restitution in California is the difference between the price paid and
Tel: 858-333-4103 Fax: 205-930-9989




                                      12 the value received. Chowning v. Kohl’s Dept. Stores, Inc., 2018 WL 3016908 at *1-2 (9th Cir. 2018).
5755 Oberlin Drive, Suite 301




                                      13          74.      Under Section 396 of the California Penal Code, the legal value of the eggs purchased

                                      14 by plaintiffs and the class could be no higher than ten percent more than the average retail price of
Davis and Norris, LLP.

San Diego, CA 92121




                                      15 eggs prior to the emergency. Plaintiffs and the class are thus entitled restitution measured by the

                                      16 difference between that price and the price paid.

                                      17                                             PRAYER FOR RELIEF

                                      18        Plaintiff respectfully prays for the following relief,

                                      19                (A) An order certifying the above-described class pursuant to Federal Rule of Civil

                                      20                Procedure 23, with appropriate notice to absent class members;

                                      21                (B) An order appointing plaintiffs’ counsel as class counsel for the statewide class;

                                      22                (C) A declaratory ruling that the defendants have engaged in the practices alleged herein

                                      23                in violation of California law;

                                      24                (D) A permanent injunction enjoining defendants from selling eggs at prices prohibited

                                      25                by Section 396 of the California Penal Code for the remainder of the COVID-19

                                      26                emergency;

                                      27                (E) Restitution to plaintiffs and absent class members in an amount determined by the

                                      28                court pursuant to California law;

                                                                                           - 11 -
                                                                                 CLASS ACTION COMPLAINT
                                              Case 3:20-cv-02733-AGT Document 1 Filed 04/20/20 Page 12 of 12




                                       1           (F) Any further or different relief the Court may find appropriate.

                                       2                                                JURY DEMAND

                                       3           Plaintiffs demand trial by jury for all issues so triable.

                                       4

                                       5 DATED: April 20, 2020                                         DAVIS & NORRIS, LLP

                                       6

                                       7

                                       8                                                                Robert B. Salgado, on behalf of
                                                                                                        Plaintiffs and Proposed Class
                                       9

                                      10

                                      11
Tel: 858-333-4103 Fax: 205-930-9989




                                      12
5755 Oberlin Drive, Suite 301




                                      13

                                      14
Davis and Norris, LLP.

San Diego, CA 92121




                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                       - 12 -
                                                                             CLASS ACTION COMPLAINT
